Case 4:18-cv-00247-ALM Document 157 Filed 04/17/20 Page 1 of 2 PageID #: 3654



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §            Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §

  PLAINTIFF’S EMERGENCY MOTION FOR RULING ON PROTECTIVE ORDER

       Plaintiff, Jason Lee Van Dyke, move that this Honorable Court enter an order on

 Plaintiff’s Motion for Protective Order (ECF 149) on an emergency basis. As grounds

 therefore, Plaintiff states as follows:

 1.    Plaintiff incorporates all of the allegations contained in his motion for a protective

       order into this motion by reference. ECF 149.

 2.    On April 17, 2020, Plaintiff received notices that the Oak Point Police Department has

       complied with the subpoena that is the subject of Plaintiff’s protective order. See ECF

       156.

 3.    The risk of the harm described in Plaintiff’s motion for a protective order is now

       imminent and, if a protective order is not entered immediately, will become

       irreversible.

 WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Honorable Court

 consider Plaintiff’s Motion for a Protective Order on an emergency basis, that this Court

 grant Plaintiff’s Motion for a Protective Order, and that this Court grant unto Plaintiff all

 such further relief, in law and in equity, to which Plaintiff may be justly entitled.




JOINT MOTION FOR CLARIFYING ORDER                                                    Page 1 of 2
Case 4:18-cv-00247-ALM Document 157 Filed 04/17/20 Page 2 of 2 PageID #: 3655



                                                    Respectfully submitted,

                                                   /s/ Jason Lee Van Dyke
                                                   Jason L. Van Dyke
                                                   State Bar No. 24057426
                                                   PO Box 2618
                                                   Decatur, TX 76234
                                                   P – (940) 305-9242
                                                   Email: jasonleevandyke@protonmail.com

                            CERTIFICATE OF CONFERENCE

 Plaintiff has previously conferred with Jeffrey Dorrell concerning his motion for a protective
 order and Mr. Dorrell has previously stated to Plaintiff that he is opposed to a protective
 order. It was impractical to confer further with Mr. Dorrell prior to the filing of this motion
 as this motion has been filed on an emergency basis in which the threat of harm to Plaintiff is
 imminent.

                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE

                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

                                                            /s/ Jason Lee Van Dyke




EMERGENCY MOTION FOR RULING ON PROTECTIVE ORDER                                   Page 2 of 2
